DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: In ll. 8, the phrase “wherein the second ramped insert is configured to engage with the first endplate” appears to be mis-written. It appears the phrase should be re-written as --wherein the second ramped insert is configured to engage with the second endplate--. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: In ll. 16-17, the phrase “insert moving” should be re-written as --insert, moving--. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: In ll. 13-14, the phrase “insert moving” should be re-written as --insert, moving--. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: In ll. 2-3, the phrase “the first ramped insert having a first ramped portion and a second ramped portion connected to the first ramped portion by a first bridge portion” is repetitive to the phrase stated in ll. 5-7 in claim 11. Appropriate correction is required. 
Claim 12 is objected to because of the following informalities: A period is missing at the end of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations "the second ramped insert" in ll. 12-13 and “the first and second endplates” in ll. 14. There is insufficient antecedent basis for these limitations in this claim.
Regarding claim 12, ll. 1-2, the phrase “further comprising a second ramped insert engaged with a second endplate” is confusing because claim 11 states "the second ramped insert" in ll. 12-13 and “the first and second endplates” in ll. 14. Amendment and clarification are required.
	Claims 13-20 are rejected on being dependent to a rejected base claim.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biedermann et al. (US 6,176,882), herein referred to as Biedermann.
Regarding claim 1, Biedermann discloses a method of installing an intervertebral implant (Abstract and figures 1, 2, and 4-8), the method comprising positioning the intervertebral implant between adjacent vertebrae (col. 4, ll. 44-46), the intervertebral implant comprising a body portion (1, 2, 3, 4) having a central opening (5), a first endplate (portion of element 60), a second endplate (portion of element 61), a first ramped insert (63, 64), a second ramped insert (63’, 64’), and a translation member (e.g. 15, 25, 26, 45, 46), wherein the first ramped insert (63, 64) is configured to (i.e. capable of) engage with the first endplate (portion of element 60), the first ramped insert (63, 64) having a first ramped portion (63) and a second ramped portion (64) connected to the first ramped portion (63) by a first bridge portion (considered as a portion in between elements 63 and 64 such as 67), wherein the second ramped insert (63’, 64’) is configured to engage with the second endplate (portion of element 61), the second ramped insert (63’, 64’) having a first ramped portion (63’) and a second ramped portion 
Regarding claim 2, Biedermann discloses wherein the first and second ramped inserts (63, 64 and 63’, 64’) each include grooved portions (figure 1) configured to (i.e. capable of) receive the respective first and second angled surfaces (51, 52) of the translation member (e.g. 15, 25, 26, 45, 46) (via element 15).
Regarding claim 3, Biedermann discloses wherein the respective first and second angled surfaces (51, 52) of the translation member (e.g. 15, 25, 26, 45, 46) slidingly engaged (has been interpreted as indirect engagement) the grooved portions (figure 1) of the first and second ramped inserts (63, 64 and 63’, 64’).
Regarding claim 4, Biedermann discloses wherein the first expansion portion (18, 25, 45) includes a nose (25), which is received within an opening (7) in a first end of the body portion (1, 2, 3, 4) to stabilize the translation member in the central opening (5) of the body portion (1, 2, 3, 4).

Regarding claim 6, Biedermann discloses further comprising an actuation member (e.g. screw driver, col. 3, ll. 27-31) connected to the translation member (e.g. 15, 25, 26, 45, 46), the actuation member (e.g. screw driver, col. 3, ll. 27-31) having a first end (col. 3, ll. 27-31) and a second end (col. 3, ll. 27-31), the first end comprising an extension (col. 3, ll. 27-31) that is received with an opening (38) in the expansion portion (18, 25, 45) of the translation member (e.g. 15, 25, 26, 45, 46).
Regarding claim 7, Biedermann discloses wherein rotational movement of the actuation member (e.g. screw driver, col. 3, ll. 27-31) results in generally linear movement of the translation member (e.g. 15, 25, 26, 45, 46).
Regarding claim 8, Biedermann discloses wherein the first endplate (portion of element 60) comprises an opening (69) extending from an upper surface (figure 1) through a lower surface (figure 1), the opening (69) being in fluid communication with the central opening (5).
Regarding claim 9, Biedermann discloses wherein the first endplate (portion of element 60), the second endplate (portion of element 61), or both comprise at least one texturing selected from the group consisting of teeth (68), ridges, friction increasing elements, keels, gripping projections, and purchasing projections.
Regarding claim 10, Biedermann discloses wherein the second expansion portion  (19, 26, 46) comprises first and second angled surfaces (51’, 52’), the first angled surface (51’) engaging the first ramped insert (63, 64), the second angled surface (52’) engaging the second ramped insert (63’, 64’).

Regarding claim 12, Biedermann discloses further comprising a second ramped insert (63’, 64’) engaged with a second endplate (portion of element 61), the first ramped insert (63, 64) having a first ramped portion (63) and a second ramped portion 
Regarding claim 13, Biedermann discloses wherein the first and second ramped inserts (63, 64 and 63’, 64’) each include grooved portions (figure 1) configured to (i.e. capable of) receive the respective first and second angled surfaces (51, 52) of the translation member (e.g. 15, 25, 26, 45, 46) (via element 15).
Regarding claim 14, Biedermann discloses wherein the respective first and second angled surfaces (51, 52) of the translation member (e.g. 15, 25, 26, 45, 46) slidingly engaged (has been interpreted as indirect engagement) the grooved portions (figure 1) of the first and second ramped inserts (63, 64 and 63’, 64’).
Regarding claim 15, Biedermann discloses wherein the first expansion portion (18, 25, 45) includes a nose (25), which is received within an opening (7) in a first end of the body portion (1, 2, 3, 4) to stabilize the translation member in the central opening (5) of the body portion (1, 2, 3, 4).
Regarding claim 16, Biedermann discloses wherein the nose (25) is integral with the expansion portion (18, 25, 45).
Regarding claim 17, Biedermann discloses further comprising an actuation member (e.g. screw driver, col. 3, ll. 27-31) connected to the translation member (e.g. 15, 25, 26, 45, 46), the actuation member (e.g. screw driver, col. 3, ll. 27-31) having a first end (col. 3, ll. 27-31) and a second end (col. 3, ll. 27-31), the first end comprising an extension (col. 3, ll. 27-31) that is received with an opening (38) in the expansion portion (18, 25, 45) of the translation member (e.g. 15, 25, 26, 45, 46).

Regarding claim 19, Biedermann discloses wherein the first endplate (portion of element 60) comprises an opening (69) extending from an upper surface (figure 1) through a lower surface (figure 1), the opening (69) being in fluid communication with the central opening (5).
Regarding claim 20, Biedermann discloses wherein the first endplate (portion of element 60), the second endplate (portion of element 61), or both comprise at least one texturing selected from the group consisting of teeth (68), ridges, friction increasing elements, keels, gripping projections, and purchasing projections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SI MING KU/Primary Examiner, Art Unit 3775